COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-17-00393-CR

Ex parte Quincy Demond Blakely              §    From the 211th District Court

                                            §    of Denton County (F17-2106-211)

                                            §    March 8, 2018

                                            §    Opinion by Chief Justice Sudderth

                                            §    (nfp)

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s order denying writ of habeas corpus. It is

ordered that the order of the trial court is affirmed.


                                       SECOND DISTRICT COURT OF APPEALS



                                       By /s/ Bonnie Sudderth
                                          Chief Justice Bonnie Sudderth